Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161887                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  STATE TREASURER,                                                                                      Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 161887
                                                                    COA: 352129
                                                                    Chippewa CC: 18-015223-CZ
  ROBERT L. HENNING,
            Defendant-Appellant,
  and
  DETOUR DRUMMOND COMMUNITY
  CREDIT UNION,
            Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 23, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2021
           a0324
                                                                               Clerk